Stoues, J.
The defendant, being the owner of the lot of land West of and adjoining the place where the alleged trespass was committed, and claiming title to the same remotely, under Barzillai Davison, the former owner, by a deed from his administrators, which described it as bounded East on those under whom the plaintiff claimed title to said locus in quo, and the defendant having claimed on the trial, that the title to said locus was, when said deed was executed, in one Holden or his heirs, and not in the plaintiff or his grantors, the plaintiff adduced in evidence the declaration of the said Bar ■ zillai, while in possession of his said lot, made to one Champ - lin, a witness, who was then in the employment of said Bar-zillai, erecting a fence for him on his said lot, that the said fence was on the line of his the said Barzillai’s said lot, and *361that the land adjoining East belonged to the plaintiff or his grantors ; and the plaintiff claims, not only that said declaration was admissible to prove that he or his grantor then owned the said land next East of the defendant’s, but that it was conclusive on the defendant, and estopped him from claiming the contrary; and that .the court below erred in dot so instructing the jury.
The only ground on which it is claimed, that the acceptance of said deed by Barzillai Davison, or his declaration to Champlin in connexion with it, has the effect of precluding the defendant from denying the ordinary inference derived from these admissions, is, that they constitute what is termed an estoppel in pais. Admissions, whether by acts or declarations, which come under that denomination, consist of those, on the faith of which, a person, properly relying upon them, has been induced, by the party making them, to act differently from what presumptively he otherwise would have done. Having been the means designedly of leading others to a particular course of action, they cannot afterwards be conscientiously retracted, by the one who made them ; and to permit him to do so, would enable him to perpetrate a fraud upon the person whom he has induced to place confidence in them, and to act on the strength of that confidence. When, therefore, the validity of the acts so done on the faith of such admissions come in question, the party making them is held to be precluded, as between him and the party thus acting, from disputing their truth. He is estopped, by such admissions, as effectually as he would have been, by a technical estoppel by deed or record. This doctrine is founded on the plainest principles of morality and justice. We would refer, on this subject, to the opinion of this court in Brown v. Wheeler, ante 346. decided at the present term, where the rule is very fully illustrated, and applied. See also 2 Phill. Ev. by Cowen, p. 200. note 192, But ordinary, casual declarations or admissions, not made for the purpose of inducing any specific action, and on the faith of which no one has been misled, stand on a different ground. They are not conclusive in their character, but are to have such weight only attached to them, as, under all the circumstances attending them, they fairly deserve, in the estimation of the triers. And those circumstances may be shown, in order either to add to or diminish *362their weight. They may be explained or contradicted; and o j j 1 , ,. if unexplained or uncontradicted, are not necessarily conclusive, but are to be estimated at what they are worth, Tested by these familiar principles, it is quite plain, that there was nothing conclusive in the nature of the admissions in question. The act of Barzillai Davison in receiving a deed of land, describing it as adjoining on the land of those under whom the plaintiff claims, took place in the course of a transaction not even between Davison and the plaintiff’s grantors, but between him and others, although if it were otherwise, it is not perceived that it would make any difference ; and it is obvious, that it was not designed to be, and indeed that it could not properly be, the ground of any particular course of conduct on the part of the plaintiff’s grantors, who therefore could not acquire any thing by it. As to the declaration made by Davison to Champlin, the latter was not acting as the agent of the plaintiff’s grantors, nor in their service ; — it does not appear that it was ever known to the plaintiff, or his grantors, until the trial; — and the transaction which gave rise to it, was one in which Davison was solely interested, and to which no other person was a party. It was not a declaration on the faith of which the plaintiff, or those under whom he claims, if it had been known to them, could justly or properly make it the basis of any particular course of conduct on their part. Nor have these admissions conjointly any more conclusive effect, than when viewed separately. In short, they fall within the class before-mentioned of ordinary, casual, parol admissions, which, although admissible in evidence against the party making them, for what they are worth, are not conclusive, but may be explained or contradicted. As such, the plaintiff had the benefit of them, on the trial.
It is next claimed by the plaintiff, that the court below ought to have admitted the record offered by him in evidence, as proof of the extent of his land on the West. That record is not claimed as evidence of the fact it was offered to prove, on the ground that it was a case between the same parties as those in the present suit, or their privies ; since it is conceded, that the parties to that record are not affected by it, as a finding of that fact, for the reason that it was a fact not averred in that case, not therefore in issue between the parties, and not necessary to uphold that decree. The only ground on *363which the plaintiff insists, that it was admissible, is, that it constituted evidence of reputation as to the location of his Western boundary ; for that that part of the report of the committee, contained in the record, which speaks of the pur-, chase of the piece of land by the petitioners in that case on the 10th day of April, 1799, is a description of such land by the committee as then “ abutting Westerly on the lot of land belonging to the Rev. John Tyler,” (which is confessedly the land now owned by the defendant in this case,) and therefore showed that the land of the plaintiff was generally called and reputed to be ad jacent on the West to that of the defendant.
Within whatever limits the rule of evidence as to the admissibility of reputation on questions of boundary, is restricted elsewhere, it is well settled in this state, that general reputation is admissible for the purpose of showing not only public boundaries, such as those between towns, societies, parishes, and other public territorial divisions, but also the boundaries of lands of individual proprietors. Higley v. Bidwell, 9 Conn. R. 447. Wooster v. Butler, 13 Conn. R. 309. 1 Swift’s Dig. 766. 2 Phill. Ev. by Cowen, 633. note 477. But we are of opinion that the finding of the committee in the record offered in this case, did not furnish evidence of that description as to the boundary in question. On an examination of it, it will appear, that it does not amount to a description by the committee of that boundary. It states really nothing more than that the petitioners received a conveyance of a piece of land, in which it was described as being bounded West on that of the defendant, and refers to such conveyance or the registry of it. To that conveyance or registry recourse could and should have been had, if it became important to show that it furnished the reputed boundaries of the land in question. The assertion of the committee in their report, that that conveyance contained a particular description of the land, was not legitimate evidence of that fact, and would not stand on any other ground than ordinary hearsay evidence. If it was proved by proper evidence, that it contained such a description, that description, although in the nature of hearsay, might, however, as evidence of reputation, be admissible. But the deed itself is the best and proper evidence of its contents. The record offered was, therefore, properly excluded. *364In this view of the case, it is unnecessary to inquire whether, if that committee had found, that the lands of the parties adjoined, their report would have been admissible under the rule which allows reputation to be given in evidence on a question of boundary.
A new trial is not advised.
In this opinion the other Judges concurred,except Church, J., who was not present.
New trial not to be granted.